Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending in the present application.
Claims 1-2 and 6-8 are currently amended; and claims 3-5 are original.
Response to Amendment
The amendment dated 22 December 2020 has been entered into the record.
Drawings
The drawings submitted 22 December 2020 have been accepted.
Response to Arguments
Applicant argues that the rejection of record under 35 U.S.C. §112(a) of claim 6, as currently amended, should be withdrawn because a person of ordinary skill in the art would immediately understand the claim limitation “graphics displayed in a region of the second active area located under the first sealing region having a different resolution from that of graphics displayed at a remaining region of the active area, said resolution being based on how much the first sealing region scatters light” because (a) less fine characters or lines may be used to make them more visible despite scattering and (b) the term “resolution” is not of the screen but characterizes the smoothness of the line. These arguments are persuasive because it has been clarified that the graphics processor is not the cause of the differing resolutions in a region of the second active area under the sealing region versus in the remainder the active region.

Applicant argues that the rejection of record under 35 U.S.C. §112(b) of claim 2, as currently amended, should be withdrawn because the figure supplied by applicant on page 8 of its arguments amply illustrates the location of the opaque regions. This argument is not persuasive. The figure supplied by applicant is new matter; none of Figures 1-5 of the present application includes such a figure illustrating the locations of the opaque region [presumably the “black matrix” illustrate in the figure] with respect to the sealing region and the spacers. Secondly, there is still no clarity on how the positions of the spacers are “depending on” locations of the opaque regions. If applicant means that the spacers are located in opaque regions, the claim language should be clarified accordingly.
Applicant argues that the rejection of record under 35 U.S.C. §112(b) of claim 6, as currently amended, should be withdrawn because a person of ordinary skill in the art would understand the limitation. This argument is not persuasive. It remains unclear as to what extent a resolution is “based on” how much the first sealing region scatters light. It is unclear as to what extent the resolution is based on the first sealing region—if the resolution is [partially] based on the light scattering ability of a region, what else is resolution based on? To what degree is the resolution “based on” the scattering ability of the first sealing region—100%? 50%? A minimal amount? The term “based on” is unclear because the metes and bounds of the limitation is not clear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1, the meaning of the limitation “the first active area effectively elongates the second area” is unclear. The examiner is unable to construe the meaning or intent of this claim limitation, and as a result, the claim limitation has been construed as if it were deleted. It is in no way clear how the first area, all on its own, has the ability to “elongate” another region. It is respectfully suggested that applicant draft language 
Re: claims 2-8, because they depend upon claim 1, they are likewise rejected.
Re: claim 2, the meaning of the limitation “positions of said spacers being set for the first sealing region depending on locations of the opaque regions of a portion of the second active area of the second cell located under the first sealing region, and for the second sealing region, depending on locations of opaque regions of a portion of the first active area of the first cell located above the second sealing region” is unclear. It is not clear as to where “the opaque regions” are located, nor is it clear as to how the position of the spacers depends on the location of such opaque regions. The language “depending on” brings up the same lack of metes and bounds issues as does the language “based on”, as discussed above with respect to claim 6. The examiner is unable to construe the meaning or intent of this claim limitation, and as a result, the claim limitation has been construed as if it were deleted.
Re: claims 3-4, because they depend upon claim 2, they are likewise rejected.
Re: claim 6, the meaning of the limitation “said resolution being based on how much this first sealing region scatters light” is unclear because the relationship between resolution and any light scattering in the first sealing region is not explained or otherwise set forth within the claim itself or within the remainder of the specification. Because the examiner is unable to reasonably determine the meaning of the limitation, it has been construed as if it were deleted.
Re: claim 8, because it depends upon claim 6, it is likewise rejected.
based on how much the first sealing region scatters light” is unclear because the relationship between how the anti-aliasing filter operates with the light scattering in the first sealing region is not explained or otherwise set forth within the claim itself or within the remainder of the specification. Because the examiner is unable to reasonably determine the meaning of the limitation, it has been construed as if it were deleted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190339570), of record, in view of Tang (US 20190384084), of record.
Re: claim 1, Chen discloses first and second cells (Fig. 4, where the first cell is 106, 140 and the second cell is110, 112, a liquid crystal cell) equipped with first and second polarizers 130, 116 (Fig. 4), the first cell having a first active area 120 and a first 
While Chen discloses that one of the cells is a liquid crystal cell, Chen does not directly disclose that both of the cells are liquid crystal cells.
Tang discloses that both cells (Figs. 1a, 2) are liquid crystal cells (para. 39).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have both cells be liquid crystal cells, as disclosed by Tang, in the device disclosed by Chen for the purpose of simplifying the manufacturing process and reducing part count by increasing the number of common components in the display screen.
Re: claim 2, Chen and Tang disclose the limitations of claim 1, and Chen further discloses that the first and second sealing regions (Fig. 4, where the first transparent sealing region includes the far right side portion of encapsulant 124 and the left side portion of 114 and the second transparent sealing region includes the right side portion of 128 and the sealant used to keep the liquid crystal in place) exclusively comprise spacers taking the form of columns (column form disclosed in Fig. 4).
Re: claim 5, Chen and Tang disclose the limitations of claim 1, and Chen further discloses that the regions located under the first sealing region and under the second sealing region (Fig. 4, where the first transparent sealing region is the left side portion of 114 and the second transparent sealing region is the right side portion of 128) are .
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Tang and Iida (US 5801797), of record.
Re: claim 3, Chen and Tang disclose the limitations of claim 2; however, neither reference directly discloses that the spacers of the sealing regions have heights identical to those of the spacers of the first active area or of the second active area. 
Iida discloses that the spacers of the sealing regions 27a, 27b (Fig. 1B) have heights identical to those of the spacers 28a, 28b of the first active area or of the second active area.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the spacers of the sealing regions have heights identical to those of the spacers of the first active area or of the second active area, as disclosed by Iida, in the device disclosed by Chen and Tang for the purpose of maintaining a fixed cell gap and a fixed distance between the main substrates of the display device.
Re: claim 4, Chen and Tang disclose the limitations of claim 2; however, neither reference directly discloses that the spacers of the sealing regions have heights different from those of the spacers of the first active area or of the second active area.
Iida discloses that the spacers of the sealing regions 48a2, 48b (Fig. 11) have heights different from those of the spacers 49a2, 49b of the first active area or of the second active area.
.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Tang and Agrawal (US 20170289405), of record.
Re: claim 6, Chen and Tang disclose the limitations of claim 1; however, neither reference directly discloses at least one graphics processor that addresses the second active area, graphics displayed in a region of the second active area located under the first sealing region having a different resolution from that of graphics displayed at a remaining region of the second active area.
Agrawal discloses at least one graphics processor (Fig. 10) having the capability to address a second active area, where graphics displayed in a region of the second active area located under the first sealing region are capable of having a different resolution from that of graphics displayed at a remaining region of the second active area (capability disclosed in at least Figs. 4A-4F; paras. 194-256).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have at least one graphics processor that addresses a second active area, where graphics displayed in a region of the second active area located under the first sealing region are capable of having a different resolution from that of graphics displayed at a remaining region of the second 
Re: claim 7, Chen and Tang disclose the limitations of claim 1; however, neither reference directly discloses at least one graphics processor that addresses the second active area, the graphics processor comprising an anti-aliasing filter applied to graphics displayed in a region of the second active area located under the first sealing region. 
Agrawal discloses at least one graphics processor (Fig. 10) that has the capability to address the second active area, the graphics processor capable of comprising an anti-aliasing filter applied to the graphics displayed in a region of the second active area located under the first sealing region (capability disclosed in at least Figs. 4A-4F; paras. 194-256).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have at least one graphics processor that addresses the second active area, the graphics processor comprising an anti-aliasing filter applied to graphics displayed in a region of the second active area located under the first sealing region, as disclosed by Agrawal, in the device disclosed by Chen and Tang, for the purpose of having the overall display device produce an image with improved evenness.  
Re: claim 8, Chen, Tang, and Agrawal disclose the limitations of claim 6, and Tang further discloses a touch surface 2 placed on the first polarizer 2 (Figs. 1a, 2; para. 34).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871